Exhibit 10.3

Physicians Formula Holdings, Inc.
1055 West 8th Street
Azusa, California 91702

November 14, 2006

Jeff Rogers
3323 White Eagle Drive
Naperville, Illinois  60564

Re:                               Physicians Formula Holdings, Inc.

(formerly, PFI Holdings Corp.) (the “Company”)

Amended and Restated Grant of Nonqualified Stock Option

Dear Jeff:

The Company’s Board of Directors has previously granted to you, on November 3,
2003, a “performance-vesting” stock option (an “Option”) under the Physicians
Formula Holdings, Inc. 2003 Stock Option Plan (the “Plan”), a copy of which is
attached hereto and incorporated herein by reference.  In connection with an
initial public offering of the Company’s Common Stock (as defined below) (the
“Initial Public Offering”), the Board desires to amend and restate the terms of
your Option, effective upon the closing of the Initial Public Offering, to
(among other things) accelerate the vesting of a portion of your Option upon
completion of the Initial Public Offering.  This Amended and Restated Grant of
Nonqualified Stock Option amends and restates in its entirety the Grant of
Nonqualified Stock Option, dated November 3, 2003, relating to your Option.


1.                                       DEFINITIONS.  FOR THE PURPOSES OF THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Board” shall mean the Board of Directors of the Company.

“Cause” shall have the meaning set forth in that certain Employment Agreement,
dated as of November 3, 2003, by and between you and Pierre Fabre, Inc. (now
known as Physicians Formula, Inc.) (as the same may be amended or modified from
time to time in accordance with its terms).

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

“Committee” shall mean the committee of the Board which may be designated by the
Board to administer the Plan.  The Committee shall be composed of two or more
directors as appointed from time to time to serve by the Board.

 

 


--------------------------------------------------------------------------------




“Common Stock” shall mean the Company’s Common Stock, par value $.01 per share,
or, in the event that the outstanding Common Stock is hereafter changed into or
exchanged for different stock or securities of the Company, such other stock or
securities.

“Company” shall mean Physicians Formula Holdings, Inc., a Delaware corporation,
and (except to the extent the context clearly requires otherwise) any subsidiary
corporation of Physicians Formula Holdings, Inc. as such term is defined in
Section 424(f) of the Code.

“Disability” shall mean your inability, due to illness, accident, injury,
physical or mental incapacity or other disability, to carry out effectively your
duties and obligations as an employee of the Company or to participate
effectively and actively in the management of the Company for a period of at
least 90 consecutive days or for shorter periods aggregating at least 120 days
(whether or not consecutive) during any twelve-month period, as determined in
the reasonable judgment of the Board.

“Option Shares” shall mean (i) all shares of Common Stock issued or issuable
upon the exercise of the Option and (ii) all shares of Common Stock issued with
respect to the Common Stock referred to in clause (i) above by way of stock
dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization affecting the Common
Stock.  Option Shares shall continue to be Option Shares in the hands of any
holder other than you (except for the Company and, to the extent that you are
permitted to transfer Option Shares pursuant to paragraph 14 hereof, purchasers
pursuant to a Public Sale), and each such transferee thereof shall succeed to
the rights and obligations of a holder of Option Shares hereunder.

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

“Public Sale” shall mean any sale of Option Shares to the public pursuant to an
offering registered under the Securities Act or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 adopted under the
Securities Act.

“Sale of the Company” shall mean the sale of the Company pursuant to which any
“person” or “group” (as those terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder and other than Summit Partners, L.P. and/or any of its
affiliated investment funds) acquires (i) capital stock of the Company
possessing the voting power under normal circumstances to elect a majority of
the Company’s board of directors (whether by merger, consolidation or sale or
transfer of the Company’s capital stock) or (ii) all or substantially all of the
Company’s assets determined on a consolidated basis.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.

2


--------------------------------------------------------------------------------





2.                                       OPTION.


(A)                                  TERMS.  YOUR OPTION IS FOR THE PURCHASE OF
UP TO 291,667 SHARES OF COMMON STOCK (THE “OPTION SHARES”) AT A PRICE PER SHARE
OF $0.10 (THE “EXERCISE PRICE”), PAYABLE UPON EXERCISE AS SET FORTH IN PARAGRAPH
2(B) BELOW.  YOUR OPTION SHALL EXPIRE AT THE CLOSE OF BUSINESS ON NOVEMBER 3,
2013 (THE “EXPIRATION DATE”), SUBJECT TO EARLIER EXPIRATION AS PROVIDED IN
PARAGRAPH 3(C) BELOW OR UPON TERMINATION OF YOUR EMPLOYMENT AS PROVIDED IN
PARAGRAPH 4(B) BELOW. YOUR OPTION IS NOT INTENDED TO BE AN “INCENTIVE STOCK
OPTION” WITHIN THE MEANING OF SECTION 422 OF THE CODE.


(B)                                 PAYMENT OF OPTION PRICE.  SUBJECT TO
PARAGRAPH 3 BELOW, YOUR OPTION MAY BE EXERCISED IN WHOLE OR IN PART UPON PAYMENT
OF AN AMOUNT (THE “OPTION PRICE”) EQUAL TO THE PRODUCT OF (I) THE EXERCISE PRICE
MULTIPLIED BY (II) THE NUMBER OF OPTION SHARES TO BE ACQUIRED.  PAYMENT SHALL BE
MADE IN CASH (INCLUDING CHECK, BANK DRAFT OR MONEY ORDER).


3.                                       EXERCISABILITY/VESTING.


(A)                                  NORMAL VESTING.  YOUR OPTION MAY BE
EXERCISED ONLY TO THE EXTENT IT HAS BECOME VESTED AS PROVIDED IN THIS PARAGRAPH
3.  UPON THE CLOSING OF THE INITIAL PUBLIC OFFERING, YOUR OPTION SHALL
IMMEDIATELY VEST AND BECOME EXERCISABLE WITH RESPECT TO 225,203 OF THE OPTION
SHARES, AND YOUR OPTION SHALL VEST AND BECOME EXERCISABLE WITH RESPECT TO THE
REMAINING OPTION SHARES IN TWENTY-FOUR (24) EQUAL INSTALLMENTS ON EACH MONTHLY
ANNIVERSARY OF THE CLOSING DATE OF THE INITIAL PUBLIC OFFERING (I.E., MONTHLY
“PRO-RATED” VESTING), IF AND ONLY IF YOU ARE, AND HAVE BEEN, CONTINUOUSLY
EMPLOYED BY THE COMPANY FROM THE DATE OF THIS AGREEMENT THROUGH SUCH MONTHLY
ANNIVERSARY DATE.


(B)                                 EFFECT ON VESTING IN CASE OF EMPLOYMENT
TERMINATION.  NOTWITHSTANDING PARAGRAPH 3(A) ABOVE, UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE, IF YOUR EMPLOYMENT WITH THE COMPANY TERMINATES PRIOR TO THE
EXPIRATION DATE FOR ANY REASON OTHER THAN FOR CAUSE, YOUR OPTION SHALL BE VESTED
AND FULLY EXERCISABLE WITH RESPECT TO THAT PORTION OF YOUR OPTION THAT WAS
VESTED AND EXERCISABLE ON THE DATE YOUR EMPLOYMENT WITH THE COMPANY CEASED AND
ANY PORTION OF YOUR OPTION THAT WAS NOT VESTED AND EXERCISABLE ON SUCH DATE
SHALL EXPIRE AND BE FORFEITED.  IF YOU ARE DISCHARGED FOR CAUSE, ALL OF YOUR
OPTION NOT PREVIOUSLY EXERCISED SHALL EXPIRE AND BE FORFEITED WHETHER
EXERCISABLE OR NOT.  THE NUMBER OF OPTION SHARES WITH RESPECT TO WHICH YOUR
OPTION MAY BE EXERCISED SHALL NOT INCREASE ONCE YOU CEASE TO BE EMPLOYED BY THE
COMPANY.


(C)                                  ACCELERATION OF VESTING ON SALE OF THE
COMPANY.  IF YOU HAVE BEEN CONTINUOUSLY EMPLOYED BY THE COMPANY FROM THE DATE OF
THIS AGREEMENT UNTIL A SALE OF THE COMPANY, THE PORTION OF YOUR OUTSTANDING
OPTION WHICH HAS NOT BECOME VESTED AS OF THE DATE OF SUCH EVENT SHALL
IMMEDIATELY VEST AND BECOME EXERCISABLE WITH RESPECT TO 100% OF THE OPTION
SHARES SIMULTANEOUSLY WITH THE CONSUMMATION OF THE SALE OF THE COMPANY.  IN ANY
EVENT, ANY PORTION OF YOUR OPTION WHICH HAS NOT BEEN EXERCISED PRIOR TO OR IN
CONNECTION WITH THE SALE OF THE COMPANY SHALL EXPIRE AND BE FORFEITED, UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE OR THE BOARD IN ITS SOLE DISCRETION.

3


--------------------------------------------------------------------------------





4.                                       EXPIRATION OF OPTION.


(A)                                  NORMAL EXPIRATION.  IN NO EVENT SHALL ANY
PART OF YOUR OPTION BE EXERCISABLE AFTER THE EXPIRATION DATE SET FORTH IN
PARAGRAPH 2(A) ABOVE.


(B)                                 EARLY EXPIRATION UPON TERMINATION OF
EMPLOYMENT. ANY PORTION OF YOUR OPTION THAT WAS NOT VESTED AND EXERCISABLE AS OF
THE DATE YOUR EMPLOYMENT WITH THE COMPANY TERMINATED SHALL EXPIRE AND BE
FORFEITED ON SUCH DATE, AND ANY PORTION OF YOUR OPTION THAT WAS VESTED AND
EXERCISABLE AS OF THE DATE YOUR EMPLOYMENT WITH THE COMPANY TERMINATED SHALL
ALSO EXPIRE AND BE FORFEITED; PROVIDED THAT: (I) IF YOU DIE OR BECOME SUBJECT TO
ANY DISABILITY, THE PORTION OF YOUR OPTION THAT IS VESTED AND EXERCISABLE SHALL
EXPIRE 90 DAYS FROM THE DATE OF YOUR DEATH OR DISABILITY, BUT IN NO EVENT AFTER
THE EXPIRATION DATE, (II) IF YOU RESIGN, THE PORTION OF YOUR OPTION THAT IS
VESTED AND EXERCISABLE SHALL EXPIRE 45 DAYS FROM THE DATE OF YOUR RESIGNATION,
BUT IN NO EVENT AFTER THE EXPIRATION DATE, AND (III) IF YOU ARE DISCHARGED OTHER
THAN FOR CAUSE, THE PORTION OF YOUR OPTION THAT IS VESTED AND EXERCISABLE SHALL
EXPIRE 30 DAYS FROM THE DATE OF YOUR DISCHARGE, BUT IN NO EVENT AFTER THE
EXPIRATION DATE.


5.                                       PROCEDURE FOR EXERCISE.  YOU MAY
EXERCISE ALL OR ANY PORTION OF YOUR OPTION, TO THE EXTENT IT HAS VESTED AND IS
EXERCISABLE, AT ANY TIME AND FROM TIME TO TIME PRIOR TO ITS EXPIRATION, BY
DELIVERING WRITTEN NOTICE TO THE COMPANY (TO THE ATTENTION OF THE COMPANY’S
SECRETARY) AND YOUR WRITTEN ACKNOWLEDGEMENT THAT YOU HAVE REVIEWED AND HAVE BEEN
AFFORDED AN OPPORTUNITY TO ASK QUESTIONS OF MANAGEMENT OF THE COMPANY WITH
RESPECT TO ALL FINANCIAL AND OTHER INFORMATION PROVIDED TO YOU REGARDING THE
COMPANY, TOGETHER WITH PAYMENT OF THE OPTION PRICE IN ACCORDANCE WITH THE
PROVISIONS OF PARAGRAPH 2(B) ABOVE.  AS A CONDITION TO ANY EXERCISE OF YOUR
OPTION, YOU SHALL PERMIT THE COMPANY TO DELIVER TO YOU ALL FINANCIAL AND OTHER
INFORMATION REGARDING THE COMPANY IT BELIEVES NECESSARY TO ENABLE YOU TO MAKE AN
INFORMED INVESTMENT DECISION, AND YOU SHALL MAKE ALL CUSTOMARY INVESTMENT
REPRESENTATIONS WHICH THE COMPANY REQUIRES.


6.                                       SECURITIES LAWS RESTRICTIONS AND OTHER
RESTRICTIONS ON TRANSFER OF OPTION SHARES.  YOU REPRESENT AND WARRANT THAT WHEN
YOU EXERCISE YOUR OPTION YOU SHALL BE PURCHASING OPTION SHARES FOR YOUR OWN
ACCOUNT AND NOT ON BEHALF OF OTHERS.  YOU UNDERSTAND AND ACKNOWLEDGE THAT
FEDERAL AND STATE SECURITIES LAWS GOVERN AND RESTRICT YOUR RIGHT TO OFFER, SELL
OR OTHERWISE DISPOSE OF ANY OPTION SHARES UNLESS YOUR OFFER, SALE OR OTHER
DISPOSITION THEREOF IS REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR IN THE OPINION OF THE COMPANY’S COUNSEL,
SUCH OFFER, SALE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION OR
QUALIFICATION THEREUNDER.  YOU AGREE THAT YOU SHALL NOT OFFER, SELL OR OTHERWISE
DISPOSE OF ANY OPTION SHARES IN ANY MANNER WHICH WOULD: (I) REQUIRE THE COMPANY
TO FILE ANY REGISTRATION STATEMENT WITH THE SECURITIES AND EXCHANGE COMMISSION
(OR ANY SIMILAR FILING UNDER STATE LAW) OR TO AMEND OR SUPPLEMENT ANY SUCH
FILING OR (II) VIOLATE OR CAUSE THE COMPANY TO VIOLATE THE SECURITIES ACT, THE
RULES AND REGULATIONS PROMULGATED THEREUNDER OR ANY OTHER STATE OR FEDERAL LAW. 
YOU FURTHER UNDERSTAND THAT THE CERTIFICATES FOR ANY OPTION SHARES YOU PURCHASE
SHALL BEAR SUCH LEGENDS AS THE COMPANY DEEMS NECESSARY OR DESIRABLE IN
CONNECTION WITH THE SECURITIES ACT OR OTHER RULES, REGULATIONS OR LAWS.

4


--------------------------------------------------------------------------------





7.                                       NON-TRANSFERABILITY OF OPTION.  YOUR
OPTION IS PERSONAL TO YOU AND IS NOT TRANSFERABLE BY YOU OTHER THAN BY WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION.  DURING YOUR LIFETIME ONLY YOU (OR YOUR
GUARDIAN OR LEGAL REPRESENTATIVE) MAY EXERCISE YOUR OPTION.  IN THE EVENT OF
YOUR DEATH, YOUR OPTION MAY BE EXERCISED ONLY (I) BY THE EXECUTOR OR
ADMINISTRATOR OF YOUR ESTATE OR THE PERSON OR PERSONS TO WHOM YOUR RIGHTS UNDER
THE OPTION SHALL PASS BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION AND (II)
TO THE EXTENT THAT YOU WERE ENTITLED HEREUNDER AT THE DATE OF YOUR DEATH.


8.                                       CONFORMITY WITH PLAN.  YOUR OPTION IS
INTENDED TO CONFORM IN ALL RESPECTS WITH, AND IS SUBJECT TO ALL APPLICABLE
PROVISIONS OF, THE PLAN (WHICH IS INCORPORATED HEREIN BY REFERENCE). 
INCONSISTENCIES BETWEEN THIS AGREEMENT AND THE PLAN SHALL BE RESOLVED IN
ACCORDANCE WITH THE TERMS OF THE PLAN.  BY EXECUTING AND RETURNING THE ENCLOSED
COPY OF THIS AGREEMENT, YOU ACKNOWLEDGE YOUR RECEIPT OF THIS AGREEMENT AND THE
PLAN AND AGREE TO BE BOUND BY ALL OF THE TERMS OF THIS AGREEMENT AND THE PLAN.  
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE COMPANY IS NOT
MAKING, AND YOU HEREBY ACKNOWLEDGE THAT THE COMPANY HAS NOT MADE, ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TAX TREATMENT OF YOUR OPTION
OR ANY TAX CONSEQUENCES IN CONNECTION THEREWITH.


9.                                       RIGHTS OF PARTICIPANTS.  NOTHING IN
THIS AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY
TO TERMINATE YOUR EMPLOYMENT AT ANY TIME (WITH OR WITHOUT CAUSE), NOR CONFER
UPON YOU ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY FOR ANY PERIOD OF
TIME OR TO CONTINUE YOUR PRESENT (OR ANY OTHER) RATE OF COMPENSATION, AND IN THE
EVENT OF YOUR TERMINATION OF EMPLOYMENT (INCLUDING, BUT NOT LIMITED TO,
TERMINATION BY THE COMPANY WITHOUT CAUSE), ANY PORTION OF YOUR OPTION THAT WAS
NOT PREVIOUSLY VESTED AND EXERCISABLE SHALL EXPIRE AND BE FORFEITED, EXCEPT AS
OTHERWISE PROVIDED HEREIN.  NOTHING IN THIS AGREEMENT SHALL CONFER UPON YOU ANY
RIGHT TO BE SELECTED AGAIN AS A PLAN PARTICIPANT, AND NOTHING IN THE PLAN OR
THIS AGREEMENT SHALL PROVIDE FOR ANY ADJUSTMENT TO THE NUMBER OF OPTION SHARES
SUBJECT TO YOUR OPTION UPON THE OCCURRENCE OF SUBSEQUENT EVENTS EXCEPT AS
PROVIDED IN PARAGRAPH 11 BELOW.


10.                                 WITHHOLDING OF TAXES.  THE COMPANY SHALL BE
ENTITLED, IF NECESSARY OR DESIRABLE, TO WITHHOLD FROM YOU FROM ANY AMOUNTS DUE
AND PAYABLE BY THE COMPANY TO YOU (OR SECURE PAYMENT FROM YOU IN LIEU OF
WITHHOLDING) THE AMOUNT OF ANY MINIMUM STATUTORY WITHHOLDING WITH RESPECT TO ANY
OPTION SHARES ISSUABLE UNDER THIS PLAN, AND THE COMPANY MAY DEFER SUCH ISSUANCE
UNLESS INDEMNIFIED BY YOU TO ITS SATISFACTION.


11.                                 ADJUSTMENTS.  IN THE EVENT OF (A) A
REORGANIZATION, RECAPITALIZATION, STOCK DIVIDEND OR STOCK SPLIT, OR COMBINATION
OR OTHER CHANGE IN THE SHARES OF COMMON STOCK, THE BOARD OR THE COMMITTEE SHALL
MAKE SUCH ADJUSTMENTS IN THE NUMBER AND TYPE OF SHARES AUTHORIZED BY THE PLAN,
THE NUMBER AND TYPE OF SHARES COVERED BY YOUR OPTION AND THE EXERCISE PRICE
SPECIFIED HEREIN AS MAY BE DETERMINED TO BE APPROPRIATE AND EQUITABLE, IN ORDER
TO PREVENT THE DILUTION OR ENLARGEMENT OF RIGHTS UNDER YOUR OPTION, AND (B) ANY
MERGER, CONSOLIDATION OR EXCHANGE OF SHARES, THE BOARD OR THE COMMITTEE MAY MAKE
SUCH ADJUSTMENTS IN THE NUMBER AND TYPE OF SHARES AUTHORIZED BY THE PLAN, THE
NUMBER AND TYPE OF SHARES COVERED BY YOUR OPTION AND THE EXERCISE PRICE
SPECIFIED HEREIN AS MAY BE DETERMINED TO BE APPROPRIATE AND EQUITABLE, IN ORDER
TO PREVENT THE DILUTION OR ENLARGEMENT OF RIGHTS UNDER YOUR OPTION.  THE
ISSUANCE BY THE COMPANY OF SHARES OF STOCK OF ANY CLASS, OR OPTIONS OR
SECURITIES EXERCISABLE OR CONVERTIBLE INTO

5


--------------------------------------------------------------------------------





SHARES OF STOCK OF ANY CLASS, FOR CASH OR PROPERTY, OR FOR LABOR OR SERVICES
EITHER UPON DIRECT SALE, OR UPON THE EXERCISE OF RIGHTS OR WARRANTS TO SUBSCRIBE
THEREFORE, OR UPON EXERCISE OR CONVERSION OF OTHER SECURITIES, SHALL NOT AFFECT,
AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OR
PRICE OF SHARES OF COMMON STOCK THEN SUBJECT TO ANY OPTIONS.


12.                                 RESTRICTIONS ON TRANSFER.


(A)                                  RESTRICTIVE LEGEND.  THE CERTIFICATES
REPRESENTING THE OPTION SHARES SHALL BEAR THE FOLLOWING LEGEND:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
NOVEMBER 3, 2003, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN AN
OPTION AGREEMENT BETWEEN THE COMPANY AND JEFF ROGERS DATED AS OF NOVEMBER 14,
2006, A COPY OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S
PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”


(B)                                 OPINION OF COUNSEL.  YOU MAY NOT SELL,
TRANSFER OR DISPOSE OF ANY OPTION SHARES (EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT) WITHOUT FIRST DELIVERING TO THE
COMPANY AN OPINION OF COUNSEL REASONABLY ACCEPTABLE IN FORM AND SUBSTANCE TO THE
COMPANY THAT REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAW IS NOT REQUIRED IN CONNECTION WITH SUCH TRANSFER.


(C)                                  HOLDBACK.  YOU AGREE NOT TO EFFECT ANY
PUBLIC SALE OR DISTRIBUTION OF ANY EQUITY SECURITIES OF THE COMPANY, OR ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES,
DURING THE SEVEN DAYS PRIOR TO AND THE 180 DAYS AFTER THE EFFECTIVENESS OF ANY
UNDERWRITTEN PUBLIC OFFERING, EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION
IF OTHERWISE PERMITTED BY THE COMPANY.


13.                                 REMEDIES.  THE PARTIES HERETO SHALL BE
ENTITLED TO ENFORCE THEIR RIGHTS UNDER THIS AGREEMENT SPECIFICALLY, TO RECOVER
DAMAGES BY REASON OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO
EXERCISE ALL OTHER RIGHTS EXISTING IN THEIR FAVOR.  THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR ANY
BREACH OF THE PROVISIONS OF THIS AGREEMENT AND THAT ANY PARTY HERETO SHALL BE
ENTITLED TO SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF (WITHOUT POSTING BOND
OR OTHER SECURITY) FROM ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION IN
ORDER TO ENFORCE OR PREVENT ANY VIOLATION OF THE PROVISIONS OF THIS AGREEMENT.

6


--------------------------------------------------------------------------------





14.                                 AMENDMENT.  EXCEPT AS OTHERWISE PROVIDED
HEREIN AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN, ANY PROVISION
OF THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT
OF THE COMPANY AND THE PLAN PARTICIPANTS WHO HAVE BEEN GRANTED OPTIONS TO
PURCHASE A MAJORITY OF THE OPTIONS UNDER THE PLAN (BASED ON THE NUMBER OF
UNDERLYING SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF ALL SUCH
OPTIONS) THERETOFORE GRANTED UNDER THE PLAN (UNLESS YOU WILL BE TREATED IN A
MANNER DIFFERENT FROM OTHER PLAN PARTICIPANTS, IN WHICH CASE YOUR INDIVIDUAL
WRITTEN CONSENT WILL ALSO BE REQUIRED).


15.                                 SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO
THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES
HERETO WHETHER SO EXPRESSED OR NOT.


16.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION
SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF THIS AGREEMENT.


17.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS (INCLUDING BY MEANS OF
TELECOPIED SIGNATURE PAGES), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL
OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


18.                                 DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE
HEADINGS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT
CONSTITUTE A PART OF THIS AGREEMENT.


19.                                 GOVERNING LAW.  THE CORPORATE LAW OF
DELAWARE SHALL GOVERN ALL QUESTIONS CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS.  ALL OTHER QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAW, AND NOT THE LAW OF CONFLICTS, OF CALIFORNIA.


20.                                 NOTICES.  ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR MAILED BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AND POSTAGE PREPAID, TO THE RECIPIENT.  SUCH NOTICES, DEMANDS AND
OTHER COMMUNICATIONS SHALL BE SENT TO YOU AND TO THE COMPANY AT THE ADDRESSES
INDICATED BELOW:

If to the Optionee:

Jeff Rogers
3323 White Eagle Drive
Naperville, Illinois  60564

If to the Company:

Physicians Formula Holdings, Inc.

7


--------------------------------------------------------------------------------




 

1055 West 8th Street

Azusa, California 91702

Attn:            Chief Executive Officer
Chief Financial Officer

Telecopy:  (626) 334-3395

With a copy to (which shall not constitute notice to the Company):

Summit Partners, L.P.
499 Hamilton Avenue
Palo Alto, California 94301
Attention:                                         Walter G. Kortschak
                                                                                               
Craig D. Frances
Telephone:                                    (415) 321-1166
Telecopy:                                           (415) 321-1188

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attention:                                         Ted H. Zook, P.C.
Telephone:                                    (312) 861-2000
Telecopy:                                           (312) 861-2200

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.


21.                                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
PLAN CONSTITUTE THE ENTIRE UNDERSTANDING BETWEEN YOU AND THE COMPANY, AND
SUPERSEDES ALL OTHER AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT TO THE
ACQUISITION BY YOU OF COMMON STOCK OF THE COMPANY.  IF THERE ARE ANY CONFLICTS
IN TERMS AND CONDITIONS BETWEEN THIS AGREEMENT AND THE PLAN, THE TERMS AND
CONDITIONS OF THE PLAN SHALL GOVERN, UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE OR THE BOARD.


22.                                 CODE SECTION 280G.  NOTWITHSTANDING ANY
PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF ALL OR ANY PORTION OF THE
PAYMENTS OR BENEFITS RECEIVED OR REALIZED BY YOU PURSUANT TO THIS AGREEMENT
EITHER ALONE OR TOGETHER WITH OTHER PAYMENTS OR BENEFITS WHICH YOU RECEIVE OR
REALIZE OR ARE THEN ENTITLED TO RECEIVE OR REALIZE FROM THE COMPANY OR ANY OF
ITS AFFILIATES WOULD CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE MEANING OF
SECTION 280G OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER AND/OR ANY
CORRESPONDING AND APPLICABLE STATE LAW PROVISION, SUCH PAYMENTS OR BENEFITS
PROVIDED TO YOU SHALL BE REDUCED BY REDUCING THE AMOUNT OF PAYMENTS OR BENEFITS
PAYABLE TO YOU PURSUANT TO PARAGRAPH 3(C) OF THIS AGREEMENT TO THE EXTENT
NECESSARY SO THAT NO PORTION OF SUCH PAYMENTS OR BENEFITS SHALL BE SUBJECT TO
THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE AND ANY CORRESPONDING AND/OR
APPLICABLE STATE LAW PROVISION; PROVIDED THAT SUCH REDUCTION SHALL ONLY BE MADE
IF, BY REASON OF SUCH REDUCTION, YOUR NET AFTER TAX BENEFIT SHALL EXCEED THE NET
AFTER TAX BENEFIT IF SUCH REDUCTION WERE NOT MADE.  FOR PURPOSES OF THIS
PARAGRAPH,

8


--------------------------------------------------------------------------------





“NET AFTER TAX BENEFIT” SHALL MEAN THE SUM OF (I) THE TOTAL AMOUNT RECEIVED OR
REALIZED BY YOU PURSUANT TO THIS AGREEMENT THAT WOULD CONSTITUTE A “PARACHUTE
PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE AND ANY CORRESPONDING
AND APPLICABLE STATE LAW PROVISION, PLUS (II) ANY OTHER PAYMENTS OR BENEFITS
WHICH YOU RECEIVE OR REALIZE OR ARE THEN ENTITLED TO RECEIVE OR REALIZE FROM THE
COMPANY AND ANY OF ITS AFFILIATES THAT WOULD CONSTITUTE A “PARACHUTE PAYMENT”
WITHIN THE MEANING OF SECTION 280G OF THE CODE AND ANY CORRESPONDING AND
APPLICABLE STATE LAW PROVISION, LESS (III) THE AMOUNT OF FEDERAL AND/OR STATE
INCOME TAXES PAYABLE WITH RESPECT TO THE PAYMENTS OR BENEFITS DESCRIBED IN (I)
AND (II) ABOVE CALCULATED AT THE MAXIMUM MARGINAL INDIVIDUAL INCOME TAX RATE FOR
EACH YEAR IN WHICH PAYMENTS OR BENEFITS SHALL BE REALIZED BY YOU (BASED UPON THE
RATE IN EFFECT FOR SUCH YEAR AS SET FORTH IN THE CODE, AND ANY CORRESPONDING
APPLICABLE STATE LAW PROVISIONS AT THE TIME OF THE FIRST RECEIPT OR REALIZATION
OF THE FOREGOING), LESS (IV) THE AMOUNT OF EXCISE TAXES IMPOSED WITH RESPECT TO
THE PAYMENTS OR BENEFITS DESCRIBED IN (I) AND (II) ABOVE BY SECTION 4999 OF THE
CODE AND ANY CORRESPONDING AND APPLICABLE STATE LAW PROVISION.

*     *     *     *     *

9


--------------------------------------------------------------------------------


Please execute the extra copy of this Agreement in the space below and return it
to the Company’s Secretary at its executive offices to confirm your
understanding and acceptance of the agreements contained in this Agreement.

 

Very truly yours,

 

 

 

PHYSICIANS FORMULA HOLDINGS, INC.

 

 

 

By:

/s/ Joseph J. Jaeger

 

 

 

Name: Joseph J. Jaeger

 

 

Title:  Chief Financial Officer

 

Enclosures:                                 
(1)                                  Extra copy of this Agreement

(2)                                  Copy of the Plan

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

Dated as of November 14, 2006

OPTIONEE

 

 

 

/s/ Jeff Rogers

 

 

Name:  Jeff Rogers

 

CONSENT

The undersigned spouse of Jeff Rogers hereby acknowledges that I have read the
foregoing Stock Option Agreement and that I understand its contents.  I am aware
that the Agreement imposes certain restrictions on the transfer of my spouse’s
interest in the Common Stock.  I agree that my spouse’s interest in the Common
Stock is subject to this Agreement and any interest I may have in such Common
Stock shall be irrevocably bound by this Agreement and further that the my
community property interest, if any, shall be similarly bound by this
Agreement.  I am aware that the legal, financial and other matters contained in
this Agreement are complex and I am free to seek advice with respect thereto
from independent counsel.  I have either sought such advice or determined after
carefully reviewing this Agreement that I will waive such right.

/s/ Kathy Rogers

 

 

Name of Spouse:

 

 

 

 

 

/s/ Linda Kozola

 

 

Witness

 

 


--------------------------------------------------------------------------------